Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-CV-1820

PRESTON SOWL,

        Plaintiff,

v.

CITY OF LOVELAND, a municipality,
PAUL ASHE, Loveland Police Officer, in his individual capacity,
BENJAMIN DELIMA, Loveland Police Officer, in his individual capacity, and
CLINT SCHNORR, Loveland Police Detective, in his individual capacity,
BRIAN BARTNES, Loveland Police Sergeant, in his individual capacity,

        Defendants.


                              COMPLAINT AND JURY DEMAND


        Plaintiff Preston Sowl, by and through his attorney Sarah Schielke The Life & Liberty Law

Office in Loveland, CO, respectfully alleges for his Complaint and Jury Demand as follows:

                                         I. INTRODUCTION

1. On September 22, 2019, Defendant officer Paul Ashe of the Loveland Police Department beat

     up, arrested, and falsely charged Plaintiff Preston Sowl for the non-existent crime of “not

     talking to him.” Defendant officers Benjamin DeLima and Clint Schnorr personally

     participated in these violations of Mr. Sowl’s constitutional rights under the Fourth, Fourteenth

     and First Amendments to the U.S. Constitution. Defendant Bartnes, as a supervisor on scene,

     also failed to intervene, failed to report the unlawful use of excessive force, and then assisted

     Defendants Ashe and DeLima in attempting to cover up their misconduct. He also authorized

     the continued handcuffing of Mr. Sowl despite multiple requests from medical personnel to



                                                  1
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 2 of 30




   remove the handcuffs from the injured Mr. Sowl. All Defendant officers’ conduct revealed

   unconstitutional customs, practices and policies at Loveland Police Department as well as

   failures to train and supervise which were driving forces behind the officers’ misconduct.

2. The Defendants’ actions caused Plaintiff Mr. Sowl to endure shoulder blade fracture, complete

   shoulder dislocation (later requiring complete shoulder replacement surgery), multiple

   contusions on his head and body, false arrest, pain, permanent injury, suffering, humiliation,

   emotional distress, damage to his reputation, attorneys’ fees, and other damages.

                                II. JURISDICTION AND VENUE

3. This action arises under the Constitution and laws of the United States and the State of

   Colorado, including Article III, section 1 of the United States Constitution and Title 42 U.S.C.

   § 1983.

4. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. § 1331 and 1343(a)(3).

5. This Court has authority to grant any declaratory relief requested herein pursuant to 28 U.S.C.

   § 2201.

6. Jurisdiction supporting Plaintiff’s claim for attorney fees and costs is conferred by 42 U.S.C.

   § 1988.

7. Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All of the events

   alleged herein occurred within the State of Colorado or were directed at individuals within the

   State of Colorado.

                                           III. PARTIES

8. Plaintiff, Preston Sowl, is a citizen of the United States and was at all times relevant hereto a

   resident of and domiciled in the State of Colorado. He resides in Loveland, Colorado.




                                                 2
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 3 of 30




9. Defendant Paul Ashe is a natural person, and was at all times relevant to this Complaint duly

   appointed and sworn as a police officer for the City of Loveland in Loveland, Colorado. At all

   times relevant hereto Defendant Ashe was acting under color of law, including when his

   actions were in violation of the Constitution and laws of the State of Colorado and the

   Constitution and laws of the United States of America. Officer Ashe is a named Defendant in

   his individual capacity.

10. Defendant Benjamin DeLima is a natural person, and was at all times relevant to this Complaint

   duly appointed and sworn as a police officer for the City of Loveland in Loveland, Colorado.

   At all times relevant hereto Defendant DeLima was acting under color of law, including when

   his actions were in violation of the Constitution and laws of the State of Colorado and the

   Constitution and laws of the United States of America. Officer DeLima is a named Defendant

   in his individual capacity.

11. Defendant Detective Clint Schnorr is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the City of Loveland in Loveland,

   Colorado. At all times relevant hereto Defendant Schnorr was acting under color of law,

   including when his actions were in violation of the Constitution and laws of the State of

   Colorado and the Constitution and laws of the United States of America. Detective Schnorr is

   a named Defendant in his individual capacity.

12. Defendant Sergeant Brian Bartnes is a natural person, and was at all times relevant to this

   Complaint duly appointed and sworn as a police officer for the City of Loveland in Loveland,

   Colorado. At all times relevant hereto Defendant Bartnes was acting under color of law,

   including when his actions were in violation of the Constitution and laws of the State of




                                                3
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 4 of 30




   Colorado and the Constitution and laws of the United States of America. Sergeant Bartnes is a

   named Defendant in his individual capacity.

13. Defendant City of Loveland is a municipality for purposes of § 1983 liability.

                                 IV. FACTUAL ALLEGATIONS

14. Late in the afternoon of Sunday, September 22, 2019, Plaintiff Preston Sowl and his wife,

   Sherrie Nix, were leaving Charlie L’s pub in downtown Loveland, Colorado. They briefly

   chatted with some friends and then walked to their parked car in the parking lot.

15. Ms. Nix began driving them out of the parking lot when they noticed that – blocking their exit

   from the lot – there was a motorcyclist laying under a downed motorcycle.

16. Ms. Nix parked, and both she and Mr. Sowl (along with several other bystanders in the parking

   lot) went over to the downed rider to help him.

17. Some of the other bystanders reached the motorcyclist first and they lifted the bike off of him

   in an effort to render aid. There was no damage to the bike but the motorcyclist was bleeding

   and his ankle was observably injured from the fall. Someone called 911. Mr. Sowl and his wife

   stood by watching. Some of the Samaritans began discussing driving the motorcyclist to the

   hospital. Mr. Sowl (and others) said that was not a good idea given the extent of the

   motorcyclist’s injuries and that they should wait for an ambulance to come. The others agreed

   and shortly thereafter an ambulance arrived, along with two EMTs. A firetruck and Loveland

   Police car also arrived in quick succession. All 3 groups of first responders parked their

   vehicles in a manner that completely blocked the exit of the parking lot.

18. The EMTs brought out a stretcher, seated the motorcyclist on it and began providing him

   medical care. Mr. Sowl and his wife (without much alternative, as their only exit to leave the

   one-way lot was blocked), stood by, several feet away, continuing to watch.


                                                 4
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 5 of 30




19. Defendant Officer Paul Ashe of the Loveland Police Department arrived and inserted himself

   into the scene. His actions were captured on various video recordings, to include Defendant

   Ashe’s bodyworn camera, which is attached hereto as Conventionally Submitted Exhibit 1.

20. Officer Ashe marched up to the group of bystanders that were looking on from several feet off

   as the motorcyclist was receiving medical care. Mr. Sowl was standing farthest away and

   Officer Ashe approached him directly first. He said: “Where is the bike at?” Mr. Sowl pointed

   to where the bike was parked and replied, “The bike’s parked down by the side.” Officer Ashe,

   who had already seen the bike, and in fact had just walked past it, said “the blue one?” And

   Mr. Sowl said “yeah, the blue one there, we pulled it off.”

21. Officer Ashe then said: “Ok. Do you mind coming and talking to me?”

22. Mr. Sowl replied: “I don’t know what happened.” Officer Ashe said, “Well, you pulled the

   bike off.” Mr. Sowl shook his head. “I’m not talking to nobody.”

23. Officer Ashe instantly got angry with Mr. Sowl. “Really?” He responded, raising his voice.

   Mr. Sowl, remaining calm, and pointing to the other witnesses, replied: “These guys saw what

   happened, I didn’t.” Mr. Sowl took a few steps back to further indicate that he was exercising

   his right to terminate the encounter.

24. Officer Ashe, undeterred, decided that he would not permit Mr. Sowl to terminate the

   encounter. He decided that, instead, he would escalate things and antagonize Mr. Sowl. “Ok,

   well if you’re not talking to anybody, you can leave,” he sneered at Mr. Sowl. Mr. Sowl was

   shocked and surprised by Ashe’s sudden and unprovoked rudeness. Mr. Sowl responded: “You

   can leave. You’re dismissed. I can’t leave.” He pointed to his wife’s car, blocked in by the

   stretcher and emergency vehicles. Simultaneously, other bystanders on scene also pointed this

   out to Officer Ashe – reiterating “we can’t leave.” Indeed they were plainly all blocked into


                                                5
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 6 of 30




   the one-way lot by the stretcher and 4 emergency vehicles (which now also included Officer

   Ashe’s patrol car).

25. Relentless, Officer Ashe decided he would attempt to intimidate and unlawfully order Mr.

   Sowl into answering his questions. “Ok, then come and talk to me,” he again demanded of Mr.

   Sowl. Mr. Sowl shook his head and continued stepping back and away from Officer Ashe.

   “No,” Mr. Sowl said, “I’m not going to come talk to you. I’m not going to come talk to you.”

26. Meanwhile, multiple other first responders were accumulating on scene, creating a crowd of

   spectators. Officer Ashe, feeling embarrassed that Mr. Sowl was not cowing to his authority in

   front of his colleagues, decided that rather than leaving Mr. Sowl alone, he would instead

   double down on intimidating and harassing him. He pursued Mr. Sowl across the lot. “Did you

   pull the bike off of him?” he asked. “Did you pull the bike off of him??”

27. “No,” said Mr. Sowl, “I did not.” He continued walking away from Officer Ashe. “Ok, then

   you’re free to leave!” Officer Ashe again snarled at Mr. Sowl. “You’re free to leave!” Mr.

   Sowl retorted.

28. Officer Ashe walked a few steps away and began talking to another bystander witness, Ryan

   Trullinger. It was clear that this other witness had seen what happened with the motorcyclist

   and the bike, and was waiting to answer any questions that Ashe might have for him about

   what had occurred. He started to speak, but Officer Ashe immediately cut him off. “What’s his

   name??” Ashe demanded of Mr. Trullinger, while pointing at Mr. Sowl.

29. “Uhh, Preston, is all I know,” Trullinger responded. “Preston what??” Ashe demanded. Mr.

   Trullinger, justifiably not understanding why Officer Ashe was ignoring him and was instead

   completely preoccupied with Mr. Sowl, responded awkwardly: “Umm… Preston is all I

   know.”


                                               6
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 7 of 30




30. Officer Ashe, now indeed fully ignoring the witness with actual information who was willing

   to be interviewed, and still fixated on Mr. Sowl (who, it should be noted, was a 60-year-old

   disabled man with a prosthetic eye, wearing just a muscle tank and gym shorts and standing

   fifteen feet away bothering no one and just looking at his cell phone), yelled across the lot at

   him: “You got an ID on you, boss??”

31. “Nope, no ID,” Mr. Sowl responded, looking up from his phone and shaking his head.

32. “I’m gonna need your ID now,” Ashe demanded, still yelling across the lot. “Nope,” Mr. Sowl

   responded, continuing to look at his phone.

33. Officer Ashe called over his radio that he had an “uncooperative witness.” He then abandoned

   the actual eyewitness he was supposed to be interviewing (Mr. Trullinger), and instead

   marched back up to Mr. Sowl, getting in his face. “Come on over here,” he said to Mr. Sowl.

   Mr. Sowl backed away from Officer Ashe, again making it very clear he was done with the

   encounter. “It’s my constitutional right,” Sowl said, “it’s my constitutional right.”

34. Officer Ashe continued moving in towards Mr. Sowl, repeatedly closing the distance that Mr.

   Sowl was trying to create between them. “I want to talk to you. I need to talk to you,” Ashe

   demanded.

35. Mr. Sowl, again, responded: “I don’t want to talk to you.” The exchange then went as follows:

   ASHE:       You have to talk to me.

   SOWL:       Nope. No, I don’t.

   ASHE:       You do, ok.

   SOWL:       No, I don’t.

   ASHE:       You inserted yourself.

   SOWL:       I came down here to help them, and I don’t have to talk to anybody.


                                                 7
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 8 of 30




   ASHE:       This can go one of two ways.

   SOWL:       I don’t have to talk to anybody.

   ASHE:       Yes, you do.

   SOWL:       I don’t have to talk to anybody.

   ASHE:       Either you’re going to stand here and talk to me-

   SOWL:       Nope.

   ASHE:       And have a short conversation-

   SOWL:       Nope.

   ASHE:       Or I can arrest you for obstruction.

   SOWL:       No you’re not, I’m not obstructing-

   ASHE:       You are.

   SOWL:       You’re right here, and I’m not obstructing nothing. These guys [gesturing at the

               rest of police and medical personnel who were tending to the single injured

               motorcyclist] are taking care of it.

   ASHE:       Please just come talk to me.

   SOWL:       Nope.

   ASHE:       Ok, turn around.

   SOWL:       I don’t want to talk to you.

   ASHE:       Turn around right now.

   SOWL:       Nope, nope.

36. Officer Ashe at this point then grabbed Mr. Sowl’s left arm. “Turn around,” he said again. “No,

   you’re wrong!” Mr. Sowl replied. Officer Ashe tightened his grip on Mr. Sowl’s arm. “Turn




                                                  8
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 9 of 30




   around!” he repeated. “It’s my constitutional right!” Mr. Sowl responded. “I don’t have to talk

   to you, and I don’t have to ID myself!”

37. Preston Sowl was absolutely correct.

38. Defendant Officer DeLima and Defendant Detective Clint Schnorr, looking on, decided they

   would assist Officer Ashe in punishing Mr. Sowl for his refusal to talk. Both charged in. Officer

   Ashe began twisting Mr. Sowl’s left wrist and arm painfully backwards behind him. Mr. Sowl,

   horrified and shocked, yelled, “what are you – what are you fucking with me for?!” Before he

   could finish the question, all three officers grabbed the rest of Mr. Sowl (to include his other

   arm, which had been at his side, and his body) and they all simultaneously tackled Mr. Sowl

   to the pavement, twisting both of his arms behind him as they went. “OW!!!” Mr. Sowl

   screamed. “This is fucked up! Ow!! What are you doing?! I had nothing to do with this!”

   Officers Ashe, DeLima and Detective Schnorr all then climbed atop Mr. Sowl, continuing to

   twist his arms behind him, locking handcuffs onto his wrists, and compounding Mr. Sowl’s

   pain, shock, terror and horror, causing him more injury.

39. The three then, using Mr. Sowl’s handcuffed wrists, pulled him up to his feet without warning,

   greatly exacerbating the injury and pain to his now dislocated shoulder. As they did it, Mr.

   Sowl screamed, “OWWW MY SHOULDER IS FUCKED UP!!”

40. Mr. Sowl’s shoulder was observably dislocated. It was also fractured. His rotator cuff was torn

   and his collarbone also fractured. He was in extraordinary pain. He would eventually be taken

   to the hospital where doctors were unable to put his shoulder back into the socket, causing him

   to have to continue to endure excruciating, tearing pain. In the months that followed, he would

   have to have complete shoulder replacement surgery, as a result of the officers’ assault.




                                                9
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 10 of 30




 41. As Mr. Sowl continued screaming in pain, bleeding from his head, arms and legs, and with his

    shoulder destroyed, Officer Ashe coyly commented, “I told you. I told you. I gave you plenty

    of opportunities. Allllll you had to do is talk to me.”

 42. The officers then walked the handcuffed and bleeding Mr. Sowl over to the back of a police

    patrol vehicle. “All you had to do is talk to me,” Ashe repeated. “I didn’t want to talk to you,

    I didn’t have to talk to you,” Mr. Sowl responded. “Doesn’t matter,” Ashe replied. Then the

    following exchange occurred:

    SOWL:      I didn’t have to talk to you. I don’t know what happened, we came over, we saw

               him down, I came to help him get his fucking bike up-

    ASHE:      Ok, and that’s what I needed to talk about.

    SOWL:      That’s right-

    ASHE:      So if you inserted yourself-

    SOWL:      And you uncuff me and you fucking let me go-

    ASHE:      If you inserted yourself, you need to talk to me.

    SOWL:      I don’t need to talk to you!

    ASHE:      You are obstructing an investigation.

    SOWL:      I’m not obstructing anything!

    ASHE:      You are under arrest for obstruction, and now, for resisting.

 43. The criminal offense of Obstructing a Peace Officer is defined by § 18-8-104(1)(a) of the

    Colorado Revised Statutes as follows:

          “A person commits obstructing a peace officer … when, by using or threatening
          to use violence, force, physical interference, or an obstacle, such person
          knowingly obstruct, impairs, or hinders the enforcement of the penal law or the
          preservation of the peace by a peace officer, acting under color of his or her
          official authority.”


                                                10
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 11 of 30




 44. In 2005, the Colorado Supreme Court in Dempsey v. People, 117 P.3d 800, 810-11 (Colo.

    2005) made clear that in the obstruction statute: “The obstacle or physical interference may

    not be merely verbal opposition.” Furthermore, the Court noted, “mere remonstration does not

    constitute obstruction.” Id. at 811. “[M]ere verbal opposition” to the police does not suffice;

    instead “a combination of statements and acts by the defendant, including threats of physical

    interference or interposition of an obstacle,” is required. Id.

 45. In 2012, in the case of Kaufman v. Higgs, 697 F.3d 1297 (10th Cir. 2012), the Tenth Circuit

    Court of Appeals addressed qualified immunity claims made by officers in a § 1983 lawsuit

    filed against police by Mr. Kaufman after police arrested him for Obstruction solely due to his

    refusal to answer questions regarding an investigation. The Tenth Circuit ruled that “[n]o

    reasonable officer could have construed Colorado’s obstruction statute as criminalizing the

    choice to remain silent when faced with questions the answers to which might be

    incriminating.” Id. at 1302. The Court denied the officers qualified immunity, found the right

    to be free from such wrongful arrest clearly established, and also reiterated that there could not

    even be “arguable probable cause” in such a scenario. Id. (“[T]he Colorado Supreme Court

    ha[s] made it clear that the Colorado obstruction statute is not violated by mere verbal

    opposition to an officer’s questioning.”).

 46. As such it was abundantly clear to any reasonable officer on scene that Mr. Sowl had not

    committed the offense of obstruction by refusing to talk to Officer Ashe. Quite to the contrary,

    it was clearly established and abundantly obvious to any reasonable officer that Mr. Sowl could

    not be arrested for obstruction for remaining silent.




                                                  11
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 12 of 30




 47. Before walking him to a patrol car, Officers DeLima and Ashe then – for no good reason –

    tightened Mr. Sowl’s already tight handcuffs, causing him more pain.

 48. They then forced him into a patrol car, while he was still injured, bleeding and in handcuffs,

    and complaining of terrible, searing pain in his shoulder.

 49. Officer Ashe then started walking around the parking lot telling witnesses that all Mr. Sowl

    needed to do to avoid being arrested was to have “talked to [him] for two seconds.” He stated

    several times to both fellow officers and witnesses that he (Ashe) was “trying to figure out

    what happened” and “so I do need to talk to him and so at that point in time he does need to

    talk to me, ok.”

 50. Officer Ashe loudly made these statements to both bystanders and fellow officers on scene,

    which included Officer DeLima and his supervisor, Sergeant Bartnes. Every Loveland Police

    officer agreed with Officer Ashe’s plain misstatement of the law. This revealed either: (1) an

    unconstitutional custom/policy/practice of arresting citizens for not speaking to police, or

    otherwise coercing them to do so; or (2) a failure to properly train and supervise its officers

    with respect to the law in this regard, causing the civil rights violations to Mr. Sowl; or both.

 51. Officer Ashe, still furious with Mr. Sowl for having had the audacity to defy his unlawful

    orders, told Mr. Sowl he was “going to jail,” despite Mr. Sowl’s observable injuries and need

    for immediate medical care. Mr. Sowl was in shock. He could not believe that the half dozen

    police officers on scene were condoning and personally assisting Officers Ashe, DeLima and

    Schnorr in beating him up and falsely arresting him. The officers shut Mr. Sowl in the car, still

    bleeding and with a dislocated shoulder made worse by handcuffed arms, in extreme pain.

 52. Officer Ashe then went over to the group of now at least 5 Loveland Police Officers

    congregating around on scene and began discussing how they would explain their attack on


                                                 12
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 13 of 30




    Mr. Sowl. Six minutes went by. A paramedic (Shane) who had already been there for quite a

    while, and who had already previously noticed Mr. Sowl’s contorted shoulder, walked up to

    the group of officers and proposed that maybe they should at least let the on-scene medical

    personnel take a look at Mr. Sowl’s injuries. The officers sighed and said fine.

 53. Officer Ashe then walked back to his patrol car, opened the door, and told Mr. Sowl that a

    paramedic was going to look at his injuries. Mr. Sowl, desperate for medical care and in

    tremendous pain, eagerly and enthusiastically approved of that plan. He again reiterated that

    his shoulder was “all fucked up” and that there was “no reason” for the officers to have thrown

    him to the ground like that. Officer Ashe, shamelessly, insisted to Mr. Sowl that he had given

    him “plenty of chances” to talk to him and that because Mr. Sowl “didn’t talk” to him, “you

    put yourself under arrest.”

 54. Mr. Sowl begged for any one of the Loveland police officers on scene to take his hands out of

    the handcuffs because of how much worse it was making the pain from his dislocated and

    fractured shoulder. Officer Ashe ignored him, walked away, and muted his microphone so that

    Mr. Sowl’s complaints would not be documented further.

 55. Paramedic Shane could instantly tell that Mr. Sowl had a dislocated shoulder, and possibly

    worse (his suspicions were correct, as Mr. Sowl’s rotator cuff was torn and the shoulder

    fractured, too). Paramedic Shane then stated directly to Officer Ashe: “his shoulder might be

    out” and Officer Ashe smirked and agreed, replying, “oh yeah, there’s a decent chance.”

 56. Paramedic Shane stated to Officers Ashe, DeLima, Schnorr and Bartnes that Mr. Sowl needed

    to go to the hospital in the ambulance. The Officers declined the ambulance and told the

    paramedic that Mr. Sowl would go to the hospital in their custody, in handcuffs.




                                                13
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 14 of 30




 57. Still leaving him suffering handcuffed in the vehicle, Officer Ashe then went up to Mr. Sowl’s

    wife and told her that Mr. Sowl would be transported to the hospital and then the jail where he

    would be “booked in for obstructing and resisting.” Mr. Sowl’s wife shook her head. Officer

    Ashe, in response, again stated “I mean, a few seconds, if he would have talked to me, we

    would have been done.”

 58. In continuing to talk with other people and officers on scene, Officer Ashe, referring to Mr.

    Sowl, stated that what Mr. Sowl had done were “both misdemeanors” and that there were “no

    felony charges or anything like that” and that “if he would have just talked to me for two

    seconds, you know, it would have been over.”

 59. The Defendant officers continued to leave Mr. Sowl and his dislocated shoulder painfully

    handcuffed inside their patrol car and then took their time walking around the parking lot,

    talking and examining the motorcycle for damage (there was none). Mr. Sowl remained in

    terrible pain inside the car and continued to bleed.

 60. Mr. Sowl continued to complain about the pain his handcuffed arms were in, given the fact

    that – among other injuries – his shoulder was quite dislocated. The officers refused to remove

    his handcuffs. Meanwhile, during this post-arrest 10-minute period, Paramedic Shane walked

    around, from officer to officer, asking them (at least 3 times) to remove the handcuffs from the

    injured Mr. Sowl. One officer, Officer Noble, finally went and asked the on-scene Sergeant

    (Defendant Sergeant Bartnes) if they could remove the handcuffs to alleviate Mr. Sowl’s pain

    and permit the paramedics to begin providing him with actual medical care. Sergeant Bartnes

    said no.

 61. Finally, nearly 20 minutes after the injuries had occurred, a different supervising officer

    (another sergeant) came and undid Mr. Sowl’s handcuffs so that the paramedics and an on-


                                                 14
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 15 of 30




    scene firefighter could examine and begin providing medical care to his arm and shoulder. Mr.

    Sowl begged for things to be sped up so that he could get actual medical treatment at the

    hospital, telling the officers and firefighters he was in extreme pain, his hand was going numb,

    and that he could no longer bear it. “Whichever hospital is closest!” he pleaded with them,

    “just take me there.” Ignoring him, Officer Ashe walked up to Loveland PD officer Zach

    Merson and they smirked at each other, taking observable outward pleasure in the pain Mr.

    Sowl was in. Officer Merson smiled and said “simple question,” referencing Ashe’s and the

    rest of the officers’ belief that Mr. Sowl got what he deserved for refusing to be questioned.

 62. Loveland Assistant Police Chief Tim Brown arrived on scene. He walked up to Officer DeLima

    and prompted him to mute his body camera so they could discuss how to handle the group’s

    attack and false arrest of Mr. Sowl, given his unconcealable injuries.

 63. Shortly after, and as a group, all the Loveland police officers on scene un-muted their body

    cameras and began marching around claiming that Mr. Sowl’s statement of “we pulled it off

    him” with respect to the bike that had been crushing the injured motorist meant they could

    have also arrested Mr. Sowl for the felony offense of Tampering with Physical Evidence.

 64. The crime of Tampering with Physical Evidence is defined by § 18-8-610 of the Colorado

    Revised Statutes as follows:

          “A person commits tampering with physical evidence if, believing that an official
          proceeding is pending or about to be instituted and acting without legal right or
          authority, he … destroys, mutilates, conceals, removes, or alters physical evidence
          with intent to impair its verity or availability in the pending or prospective official
          proceeding.”

 65. Like Obstruction, Tampering with Physical Evidence has absolutely no application to the facts

    here. A Good Samaritan cannot be charged with felony Tampering for attempting to render aid




                                                  15
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 16 of 30




    to an injured motorist. Indeed, a Good Samaritan cannot even be civilly charged in Colorado

    for attempting to render aid to an injured motorist.

 66. There was also, naturally, not even a remote suggestion of an “official proceeding” in the case

    of the motorcyclist at the time the bystanders attempted to render him aid. There was nothing

    more than a guy in a parking lot being crushed under the weight of his own motorcycle. Mr.

    Sowl was one member of a group of bystander good Samaritans who attempted to render aid.

    This after-the-fact probable cause idea concocted by the Loveland PD that any of the good

    Samaritans could have been charged with a felony crime for having done so is, and was,

    objectively ludicrous.

 67. Other witnesses on scene, it ought to be noted, openly admitted to having picked the bike up

    off the motorist. One on-scene witness (Jason Tomlin) repeatedly explained to all the officers

    on scene that after getting the bike off the motorist, he then personally parked the bike next to

    the building so that it wouldn’t be towed. Not shockingly, none of these witnesses were charged

    with Tampering with Physical Evidence.

 68. Beyond the psychological trauma, humiliation, desecration of his rights as a citizen and human,

    and emotional injury, Mr. Sowl also suffered plenary physical injuries at the hands of the

    Defendants. He had a fractured shoulder. A dislocated shoulder. A torn rotator cuff. Also:




                                                 16
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 17 of 30




      a. He suffered abrasions and contusions to his head.




      b. His knee was scraped off in several places (both inside and out) and began to swell and

         bruise.




      c. His left arm was scraped, bloodied and bruised in several locations.




                                             17
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 18 of 30




 69. At the hospital, Defendant Officer Ashe waited around while Mr. Sowl received medical care,

    eager to take Mr. Sowl to jail. Medical staff had to inform Ashe repeatedly that there was no

    way Mr. Sowl could be transported to jail given his injuries.

 70. Deflated, Officer Ashe then wrote Mr. Sowl a citation charging him with Obstruction of a

    Peace Officer and Resisting Arrest and left.

 71. The Larimer County District Attorney’s Office subsequently dismissed both charges that

    Officer Ashe had wrongly filed against Mr. Sowl.

 72. Plaintiff was injured financially, in the expenses for his legal defense, through medical

    expenses, in lost time and income, as a result of the Defendants’ unlawful conduct.

 73. Plaintiff experienced physical pain, trauma and suffering as a result of the Defendants’

    unlawful conduct and violations of his civil rights.

 74. Plaintiff also suffered impairment of reputation, personal humiliation, mental anguish, and

    suffering by virtue of the unlawful actions of these Defendants as set forth herein, for which

    he is entitled to compensation.

 75. Upon information and belief, Officer Ashe has had numerous issues with, and citizen

    complaints of, excessive force since joining the Loveland Police Department in 2012.

 76. Upon information and belief, Officer DeLima also has had numerous issues with and citizen

    complaints of excessive force since joining the Loveland Police Department. Like Officer

    Ashe, he also been involved in a disproportionately high number of incidents involving use of

    force and shooting at citizens. Officer DeLima has also been involved in repeated instances of

    tackling citizens in that same parking lot where he tackled Mr. Sowl. He admitted as much on

    video, when he commented to a supervisor how he “hates fighting in this parking lot.”




                                                   18
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 19 of 30




 77. Upon information and belief, Detective Clint Schnorr had numerous issues with and citizen

    complaints of excessive force and credibility issues at the CSU Police Department – known to

    Loveland Police Department – prior to Loveland hiring him.

 78. Loveland Police Department has a pattern and policy of retaliatory arrests, police brutality,

    failures to de-escalate, and using excessive force on civilians.

 79. Loveland has failed to train and supervise its officers regarding citizens’ constitutional right to

    refuse to submit to questioning. Nowhere in any of Loveland’s training materials or official

    policies and procedures is even a sentence provided that instructs or trains officers regarding

    citizens’ constitutional right to refuse to submit to questioning.

 80. To the contrary, Loveland has a formal written policy directing its officers that they “may

    conduct field interviews with a subject’s consent or when reasonable suspicion or probable

    cause exists.” This trains its officers to believe (incorrectly) that they may force a citizen to

    submit to questioning so long as they have either consent, reasonable suspicion, or probable

    cause. This policy is unconstitutional. Every citizen has the right to refuse to be questioned.

    Police officers do not have the absolute discretion to decide who they can force to submit to a

    field interview.

 81. All of the Defendants’ actions as described herein were taken under color of state law.

 82. Mr. Sowl suffered extreme pain in his shoulder and arm, including acute nerve pain and bouts

    of numbness, for 10 months while awaiting shoulder replacement surgery. His range of

    movement in the arm and shoulder was permanently disabled. He was traumatized and the

    constant pain in his shoulder constantly reminds him of the terrible violation of his person and

    security that the Defendants put him through. He was unable to sleep due to the pain and

    trauma. He continues to be in discomfort and struggle with anxiety and sleep due to this event.


                                                   19
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 20 of 30




 83. Prior to this incident, Mr. Sowl felt comfortable exercising his rights as a citizen, to include

     his basic First Amendment right to decide when and to whom he spoke. Following this

     incident, Mr. Sowl is afraid of police and afraid to exercise his rights. This change in Mr.

     Sowl’s life experience has been particularly devastating for him because Mr. Sowl’s father was

     a Boulder police officer for 22 years. Mr. Sowl previously had great respect for law

     enforcement. He felt great pride in being an American with constitutional rights in a free

     society. All of that was stripped of him in this incident. He can never get it back. He will never

     be able to trust police again. He will never be able to fully believe that his constitutional rights

     are guaranteed to him again. Now, still living in Loveland, every time he sees a police officer

     or police car, he feels sick.

                                       V. CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
              42 U.S.C. § 1983 – 1st and 4th1 Amendment Violation – Retaliatory Arrest
                                       (against Defendant Ashe)

 84. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth herein.

 85. The First Amendment prohibits government officials from subjecting an individual to

     retaliatory actions for engaging in protected speech. Refusing to be questioned is

     constitutionally protected speech.

 86. At the time Officer Ashe grabbed Mr. Sowl to arrest him, there was not probable cause to arrest

     Mr. Sowl for any crime.


 1
   There was some confusion prior to the U.S. Supreme Court’s 2019 decision in Nieves v. Bartlett
 regarding whether retaliatory arrest claims like Mr. Sowl’s ought to be brought under the 1st or
 4th Amendment in the § 1983 context; Nieves seems to have soundly resolved this query in favor
 of the claim being brought pursuant to the 1st Amendment. To any extent that Defendant Ashe
 may attempt to claim that it did not, however, Mr. Sowl then also brings this claim under the 4th
 Amendment.


                                                   20
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 21 of 30




 87. Officer Ashe’s arrest of Mr. Sowl was objectively unreasonable.

 88. Further, to any extent that the Defendant Officers may argue that there was probable cause of

    some other offense besides Obstruction (like the Tampering scheme they attempted to proffer

    later), there is objective evidence that Mr. Sowl was arrested when otherwise similarly situated

    individuals not engaged in the same sort of protected speech as him were not. Namely, if the

    offense for which Defendants later attempt to justify Mr. Sowl’s arrest is Tampering or

    anything else related to moving the bike off the injured motorist, then the multiple witnesses

    on scene who openly admitted to personally moving the bike ought to have also been arrested.

    They, of course, were not, because the purpose of Officer Ashe’s arrest of Mr. Sowl was

    entirely retaliatory.

 89. Defendant Officer Ashe decided to arrest Mr. Sowl in retaliation for his refusal to submit to

    his questioning. This is more than abundantly apparent by virtue of all the statements Officer

    Ashe made after arresting Mr. Sowl, to include but not limited to: “I told you. I told you. I gave

    you plenty of opportunities. Allllll you had to do is talk to me,” and “All you had to do is talk

    to me,” and “That’s what happens when you don’t cooperate,” and “Well, I gave you plenty of

    chances, you put yourself under arrest.”

 90. Officer Ashe’s arrest of Mr. Sowl, as demonstrated by his statements to him before and after

    the arrest, arose purely out of Ashe’s retaliatory animus in response to Mr. Sowl’s exercise of

    his constitutionally protected right to not be forcibly questioned.

 91. The U.S. Supreme Court case of Nieves v. Bartlett, 587 U.S. ____ (2019) was decided on May

    28, 2019. Nieves ruled that the “no-probable-cause requirement [for retaliatory arrest claims to

    proceed] should not apply when a plaintiff presents objective evidence that he was arrested

    when otherwise similarly situated individuals not engaged in the same sort of protected speech


                                                 21
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 22 of 30




    had not been.” Id. at 14. This occurred on September 22, 2019. Beyond how facially ineffectual

    such an effort would be, as a result of the clear law set forth in Nieves, Defendant Ashe

    nevertheless literally cannot hide behind the defense of arguable probable cause with respect

    to Mr. Sowl’s retaliatory arrest claim.

 92. Somewhat comically, Defendant Officer Ashe also completely foreclosed such a defense to

    Mr. Sowl’s retaliatory arrest claim in his own written report. In his report, Defendant Officer

    Ashe writes: “I chose not to charge Preston with Tampering with Evidence. I felt that if I

    charged him, I would also have to charge Sherry, Jason, and Ryan and that would not be fair

    to them because they all cooperated with the investigation.”

 93. Mr. Sowl suffered injuries and damages as already set forth in this complaint as the proximate

    result of Officer Ashe’s retaliatory arrest, to include, but not limited to: pain, suffering, a

    dislocated shoulder, embarrassment, invasion of security, attorneys fees, psychological trauma,

    and medical bills.

                                SECOND CLAIM FOR RELIEF
      False Arrest/Imprisonment – 4th Amendment - (Arrest w/o Warrant or Probable Cause)
                          (against Defendants Ashe, DeLima & Schnorr)

 94. Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth herein.

 95. When Defendant Ashe suddenly and without warning grabbed Mr. Sowl’s arm, twisted it

    backwards using a painful rear wristlock maneuver, and then tackled him to the ground to

    arrest him, he effected a warrantless seizure and arrest of Mr. Sowl, without probable cause (or

    even reasonable suspicion) for such seizure, in violation of the Fourth Amendment.

 96. When Defendant DeLima, observing Defendant Ashe begin to make an illegal seizure and

    false arrest of Mr. Sowl, ran up and joined in by grabbing Mr. Sowl’s other arm and also




                                                  22
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 23 of 30




    tackling him to the ground, he also effected a warrantless seizure and arrest of Mr. Sowl, in

    violation of the Fourth Amendment.

 97. When Defendant Schnorr, observing Defendant Ashe begin to make an illegal seizure and false

    arrest of Mr. Sowl, ran up and joined in by grabbing Mr. Sowl’s other arm and also tackling

    him to the ground, he also effected a warrantless seizure and arrest of Mr. Sowl, in violation

    of the Fourth Amendment.

 98. All three Defendants knew that Mr. Sowl had committed no arrestable offense, and that he

    possessed no probable cause for any criminal offense, that Defendant Ashe was effecting a

    retaliatory arrest, and yet they all arrested and unlawfully seized Mr. Sowl anyway, with

    deliberate indifference to Mr. Sowl’s rights under the Fourth Amendment to the U.S.

    Constitution.

 99. The Defendants’ sudden seizure and assault of Mr. Sowl caused him to experience great

    physical pain and terror, along with a dislocated shoulder, fractured shoulder, fractured collar

    bone and other injuries as detailed herein. The experience of this event caused and continues

    to cause Mr. Sowl pain, trauma, and emotional distress.

                                  THIRD CLAIM FOR RELIEF
                   42 U.S.C. § 1983 – 4th Amendment Violation – Excessive Force
                       (against Defendants Ashe, DeLima, Schnorr & Bartnes)
 100.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

    herein.

 101.   When Defendants Ashe, DeLima and Schnorr suddenly and without warning grabbed Mr.

    Sowl’s body and arms, twisted his arms backwards using a painful rear wristlock maneuver,

    handcuffed him, slammed his head and body into the pavement, and then continued twisting




                                                23
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 24 of 30




    his dislocated arm while he was handcuffed and bleeding on the ground, this was an assault

    upon Mr. Sowl’s person, employing excessive force, in violation of the Fourth Amendment.

 102.   No officer would consider the Defendants’ sudden and unannounced deployment of painful

    force upon Mr. Sowl to have been reasonable or justified under the circumstances.

 103.   The Defendants then kept the observably injured Mr. Sowl in handcuffs – denied medical

    care – and in excruciating pain. There was no reasonable purpose for this continued excessive

    force and abuse.

 104.   Sergeant Bartnes, the on-scene supervisor, personally participated in the Defendant officers

    continued use of excessive and painful force on Mr. Sowl when he refused paramedic Shane’s

    request to remove Mr. Sowl’s handcuffs to alleviate his suffering and provide him with

    necessary medical care. Sergeant Bartnes had a duty to intervene and to supervise his

    subordinates on scene and instead of fulfilling those duties, he personally participated in and

    authorized the continuation of the deployment of painful excessive force on Mr. Sowl. This

    made Mr. Sowl needlessly and unreasonably suffer longer than necessary and exacerbated the

    extend and degree of his tendon injuries.

 105.   Defendants Ashe, DeLima, Schnorr and Bartnes effected their assault and these injuries to

    Mr. Sowl with deliberate indifference to Mr. Sowl’s rights under the Fourth Amendment to the

    U.S. Constitution.

 106.   Defendants’ assault on Mr. Sowl caused him to experience great physical pain and terror,

    degradation of personal security, excruciating continued strain to his torn tendons, anxiety and

    trauma, along with the other injuries set forth herein.




                                                 24
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 25 of 30




                                 FOURTH CLAIM FOR RELIEF
         42 U.S.C. § 1983 – Deliberately Indifferent Policies, Practices, Customs, Training,
        Supervision and Ratification, Unconstitutional Policy – Violation of 14th Amendment
                                (against Defendant City of Loveland)

 107.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

    herein.

 108.   Loveland has failed to train and supervise its officers regarding citizens’ constitutional First

    Amendment rights, including but not limited to every citizen’s right to refuse to submit to

    questioning. Nowhere in any of Loveland’s training materials or official policies and

    procedures is even a sentence provided that instructs or trains officers regarding citizens’

    constitutional right to refuse to submit to questioning. This failure to train is deliberately

    indifferent to the First Amendment rights of citizens like Mr. Sowl, and made it both

    foreseeable and likely that Loveland Police officers would violate First Amendment rights of

    individuals like Mr. Sowl.

 109.   In addition to this deliberately indifferent failure to train, Loveland also has a formal

    written policy directing its officers that they “may conduct field interviews with a subject’s

    consent or when reasonable suspicion or probable cause exists.” This trains its officers to

    believe (incorrectly) that they may force a citizen to submit to questioning so long as they have

    either consent, reasonable suspicion, or probable cause. This policy is unconstitutional. Every

    citizen has the right to refuse to be questioned. Police officers do not have the absolute

    discretion to decide who they can force to submit to a field interview.

 110.   Because of Defendant Loveland’s failure to train and supervise its officers regarding the

    rights of citizens to be free of forced/coerced questioning by its officers, and because

    Defendant Loveland also trained its officers that it could charge citizens with crimes for the



                                                  25
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 26 of 30




    exercise of their First Amendment rights, individuals like Mr. Sowl have been repeatedly

    subjected to violations of their constitutional rights.

 111.   Defendant Ashe acted as he did pursuant to and because of the policies and training of

    Defendant Loveland.

 112.   Defendant Loveland knew to a moral certainty that occasions would arise when Loveland

    citizens would not want to be subjected to police questioning. Despite this, Loveland failed to

    train its officers on the constitutional limitations of the use of arrests and violent force on such

    citizens. Instead, it issued a one-sentence policy that illegally authorized to question anyone

    they wanted with absolutely no training or guidance provided whatsoever regarding a citizen’s

    right to refuse to be questioned even in situations where there was reasonable suspicion or

    probable cause.

 113.   Defendant Loveland also failed to train its officers that a citizen could never be arrested

    for merely refusing questioning, and instead, as stated already herein, encouraged its officers

    to forcibly question whomever they wanted. This reality was made abundantly apparent by the

    fact that Defendant Ashe, who knew he was on video (and who himself pointed it out on the

    recording), told Mr. Sowl (repeatedly) that Mr. Sowl could either submit to questioning “or be

    arrested for obstruction.”

 114.   Defendant Loveland plainly also has failed to train its officers regarding the law and

    constitutional limitations of a citizen exercising his or her right to remain silent, and the fact

    that that absolutely cannot be criminalized. As a result of this failure to train (and apparent

    open policy endorsing the same), Defendant officer Ashe believed he could use the Obstruction

    statute to criminalize and arrest citizens for exercising their constitutionally-protected right to

    refuse police questioning.


                                                  26
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 27 of 30




 115.   Defendant Loveland’s formal policy informing its officers they could question anyone they

    wanted with consent, reasonable suspicion or probable cause (without limitation or direction

    regarding the citizen’s right to refuse that questioning) was a moving force and proximate

    cause of the Individual Defendants’ violations of Mr. Sowl’s rights.

 116.   Defendant Loveland has persistently failed to investigate and counsel or discipline

    Loveland PD officers for their similar abuses of power in forcibly questioning individuals and

    arresting any who do not cow to their lawless coercion. Further, Defendant Loveland’s

    supervisory officers, to include but not limited to the various supervisory personnel that arrived

    on scene in this case, have a custom and practice of encouraging, tolerating and ratifying such

    blatantly illegal conduct. These encouragements, toleration of, and ratifications reveal that

    Loveland PD officers carry out such police misconduct under the policies and regiment of

    training provided by Loveland, and that such conduct is customary within Loveland PD.

 117.   Indeed the behavior of the half dozen Loveland PD officers on scene after Mr. Sowl was

    illegally arrested and subjected to excessive force confirms the practice and custom within

    Loveland PD to violently arrest anyone who they don’t like, regardless of lacking legal

    justification for the same. The cover-up effort that followed Mr. Sowl’s arrest involving all the

    on-scene officers discussing the idea of claiming he had committed Tampering with Evidence

    in order to justify their illegal arrest and completely excessive force upon Mr. Sowl reveals

    that this unconstitutional retaliatory practice is endemic to Loveland as an institution.

 118.   Loveland is responsible for training its officers to ensure they perform their duties

    consistent with the law and to discipline their improper conduct, so officers can learn from

    their experiences and be deterred from engaging in future misconduct that violates the

    constitutional rights of people with whom the police interact. Loveland’s failure to do so has


                                                 27
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 28 of 30




    communicated to, and trained, LPD officers, including Defendants Ashe, DeLima and Schnorr,

    that excessive force against anyone who is not verbally cooperating is authorized and tacitly

    (or explicitly) encouraged. The failure to counsel or discipline misconduct constitutes training

    which causes future similar unconstitutional conduct.

 119.   Loveland’s past ratification and toleration of similar unconstitutional conduct thus caused

    and was the moving force behind the Individual Defendants’ use of excessive force against

    Mr. Sowl, and Loveland’s failure to discipline the Individual Defendants for this retaliatory

    arrest and illegal use of force will lead to more unconstitutional conduct.

 120.   Defendant Loveland’s acts and omissions caused Mr. Sowl damages in suffering physical

    and mental pain, humiliation, fear, anxiety, loss of enjoyment of life, loss of liberty, privacy

    and sense of security and individual dignity, among other injuries, damages and losses.

 121.   Defendant Loveland’s actions, as described, deprived Mr. Sowl of the rights, privileges,

    liberties, and immunities secured by the Constitution of the United States of America and

    caused him other damages.

                                 FIFTH CLAIM FOR RELIEF
           42 U.S.C. § 1983 – Violation of Fourth Amendment – Malicious Prosecution
                                     (against Defendant Ashe)

 122.   Plaintiff incorporates all other paragraphs of this Complaint for purposes of this claim.

 123.   Defendant Ashe caused Mr. Sowl’s continued confinement in handcuffs and in the patrol

    car and at the hospital with his unconstitutional malicious actions. Defendant Ashe also

    knowingly filed unsupportable criminal charges against Mr. Sowl, out of pure malice against

    Mr. Sowl.

 124.   In fact, no probable cause supported the original arrest of Mr. Sowl, a fact that was plainly

    known to Defendant Ashe.


                                                 28
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 29 of 30




 125.   Defendant Ashe caused the criminal prosecution against Mr. Sowl by issuing Mr. Sowl an

    unlawful criminal citation, writing an untruthful report, and thereafter providing it to the

    District Attorney.

 126.   Defendant Ashe’s unlawful actions and false allegations against Mr. Sowl were the sole

    moving force behind the criminal prosecution against Mr. Sowl. The District Attorney’s Office

    prosecuted Mr. Sowl (albeit only briefly) solely because of the false and lawless claims made

    by Defendant Ashe in these official documents.

 127.   Defendant Ashe concealed and misrepresented facts, as well as outright lied, in his account

    of the evening he arrested Mr. Sowl, in order to ensure Mr. Sowl’s suffering continued beyond

    his physical injuries and into the courtroom following release from the hospital.

 128.   Defendant Ashe’s actions were done with malice.

 129.   No probable cause supported the original arrest, continued confinement, or prosecution of

    Mr. Ashe.

 130.   The criminal prosecution initiated and continued by the malicious, deliberate actions of

    Defendant Ashe resolved in favor of Plaintiff Mr. Sowl when on January 14, 2020, the Larimer

    County District Attorney’s Office dismissed all charges in the case.

 131.   Defendant Ashe’s conduct proximately caused significant injuries, damages, and losses to

    Mr. Sowl.

                                    VI. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Mr. Sowl respectfully requests that this Court enter judgment in

 his favor and against the Defendants and grant:

    a. A handwritten apology from each of the Defendant officers;

    b. Appropriate declaratory and other injunctive and/or equitable relief;


                                                   29
Case 1:20-cv-01820-NYW Document 1 Filed 06/22/20 USDC Colorado Page 30 of 30




   c. Compensatory and consequential damages, including damages for emotional distress,

      humiliation, loss of enjoyment of life, and other pain and suffering on all claims allowed

      by law in an amount to be determined at trial;

   d. All economic losses on all claims allowed by law;

   e. Punitive damages on all claims allowed by law and in an amount to be determined at trial;

   f. Attorneys’ fees and the costs associated with this action on all claims allowed by law;

   g. Pre- and post-judgment interest at the lawful rate; and

   h. Any further relief that this Court deems just and proper, and any other relief as allowed by

      law.

                              VII. REQUEST FOR TRIAL BY JURY

      Plaintiff requests a trial to a jury on all issues so triable.

      Respectfully submitted this 22nd day of June, 2020.

                                                        THE LIFE & LIBERTY LAW OFFICE

                                                        s/ Sarah Schielke
                                                        Sarah Schielke
                                                        Counsel for Plaintiff
                                                        The Life & Liberty Law Office LLC
                                                        1209 Cleveland Avenue
                                                        Loveland, CO 80537
                                                        P: (970) 493-1980
                                                        F: (970) 797-4008
                                                        E: sarah@lifeandlibertylaw.com




                                                  30
